                    Case 20-10953-LSS           Doc 80      Filed 05/11/20         Page 1 of 9




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE


    In re:                                                       Chapter 11
    SureFunding, LLC,1
                           Debtor.                               Case No. 20-10953 (LSS)




DEBTOR’S EXHIBIT LIST FOR THE MAY 12, 2020 HEARING ON THE MOTION OF
THE NOTEHOLDERS TO DISMISS THE DEBTOR’S CHAPTER 11 CASE AND THE
   UNITED STATES TRUSTEE’S MOTION FOR AN ORDER DISMISSING OR
CONVERTING THIS CASE TO CHAPTER 7 OR DIRECTING THE APPOINTMENT
                           OF A TRUSTEE

             The debtor and debtor-in-possession (the “Debtor” or “SureFunding”) in the above-

captioned case submits the attached Exhibit List for the May 12, 2020 hearing regarding (i) the

Motion of the Noteholders to Dismiss the Debtor’s Chapter 11 Case [D.I. 15]; and (ii) the United

States Trustee’s Motion for an Order Dismissing or Converting this Case to Chapter 7 or Directing

the Appointment of a Trustee [D.I. 34].

             The Debtor may introduce one or more of the exhibits listed on the chart attached hereto.

The Debtor reserves the right to introduce certain exhibits identified on the Noteholders’ exhibit

list. The Debtor reserves the right to amend and/or supplement this Exhibit List at any time prior

to the hearing. The Debtor reserves the right to use additional exhibits for purposes of rebuttal or

impeachment and to further supplement this Exhibit List as appropriate. The Debtor also reserves

the right to rely upon and use as evidence: (i) exhibits included on the exhibit lists of any other




1
 The last four digits of the Debtor’s taxpayer identification number are 7898. The Debtor’s headquarters and service
address is 6671 Las Vegas Blvd., Suite 210, Las Vegas, NV 89119.

                                                                                                                  1
110333329.v1
               Case 20-10953-LSS         Doc 80     Filed 05/11/20     Page 2 of 9




party in interest; and (ii) any pleading, hearing transcript, or other document filed with the Court

in this chapter 11 case.


 Dated: May 11, 2020                              FOX ROTHSCHILD LLP

                                                  /s/ Thomas M. Horan
                                                  Thomas M. Horan (DE Bar No. 4641)
                                                  Daniel B. Thompson (DE Bar No. 6588)
                                                  919 N. Market St., Suite 300
                                                  Wilmington, DE 19899-2323
                                                  Telephone: (302) 654-7444
                                                  E-mail: thoran@foxrothschild.com
                                                  E-mail: danielthompson@foxrothschild.com

                                                  Michael A. Sweet (admitted pro hac vice)
                                                  325 California St., Suite 2200
                                                  San Francisco, CA 94104-2670
                                                  Telephone: (415) 364-5560
                                                  E-mail: msweet@foxrothschild.com

                                                  Gordon E. Gouveia (admitted pro hac vice)
                                                  321 N. Clark St., Suite 1600
                                                  Chicago, IL 60654
                                                  Telephone: (312) 980-3816
                                                  E-mail: ggouveia@foxrothschild.com

                                                  Proposed Counsel to the Debtor and Debtor-
                                                  in-Possession




                                                                                                  2
110333329.v1
                                            Case 20-10953-LSS         Doc 80        Filed 05/11/20   Page 3 of 9


     No.       Name                                                                     Bates Number       Deposition       Docket
                                                                                                           Exhibit Number   Number
     1.        Edward T. Gavin, CTP Declaration in Support of Voluntary Petition                                            ECF No. 23
               and Amended Exhibit B                                                                                        & 28
     2.        Unanimous Written Consent of the Managers of SureFunding, LLC                                                ECF No. 1
     3.        Tradepay Litigation Amended Complaint                                                                        ECF No. 14
               ECP Holdings III, LLC et al. v. Tradepay Capital, LLC et al.                                                 & 15,
               Eleventh Judicial District Circuit Court, Miami-Dade County,                                                 Exhibit B to
               Florida                                                                                                      Falkenberry
               Case No. 2019-031155-CA-01, Filing #101734584                                                                Declaration
               Filed 1/15/20


     4.        SureFunding Overview dated March 4, 2019                                 SF00588-005900
     5.        Investor Presentation dated June 2019 `                                  SF005907-
                                                                                        005921
     6.        Confidential SureFunding, LLC Investor Communication – 14                SF005812-
               March 2020                                                               005815
     7.        Declaration of Neal Falkenberry                                          SF005922-
               Hatton et al. v. SureFunding, LLC, Eighth Judicial District Court,       006067
               Clark County, Nevada
               Case No. A-20-812651-B
     8.        Will Dorsey Affidavit ISO Motion to Dismiss                                                                  ECF No. 14
                                                                                                                            & 15,
                                                                                                                            Exhibit 2 to
                                                                                                                            Noteholders
                                                                                                                            Motion to
                                                                                                                            Dismiss
     9.        John L. Palmer, Ph.D – curriculum vitae                                  SF003965-
                                                                                        003967

                                                                                                                                           3
110333329.v1
                                          Case 20-10953-LSS       Doc 80    Filed 05/11/20    Page 4 of 9


     No.       Name                                                               Bates Number      Deposition               Docket
                                                                                                    Exhibit Number           Number
     10.       Text Messages between N. Falkenberry and J. Abernathy              SF006100-         Falkenberry Exhibit #4
                                                                                  006103
     11.       Confidential SureFunding, LLC Investor Communication – 3           SF004224
               October 2019
     12.       Confidential SureFunding, LLC Investor Communication – 7           SF004225-
               October 2019                                                       004226
     13.       Confidential SureFunding, LLC Investor Communication – 13          SF004227-
               October 2019                                                       004228
     14.       Confidential SureFunding, LLC Investor Communication on Asset      SF004229-
               Recovery Team Resources– 15 October 2019                           004231
     15.       Confidential SureFunding, LLC Investor Communication – 18          SF004232-
               October 2019                                                       004233
     16.       Confidential SureFunding, LLC Investor Communication – 25          SF004254-
               October 2019                                                       004256
     17.       Confidential SureFunding, LLC Investor Communication – 3           SF004257-
               November 2019                                                      004259
     18.       Confidential SureFunding, LLC Investor Communication – 26          SF004260-
               December 2019                                                      004264
     19.       Confidential SureFunding, LLC Investor Communication Email T.      SF004265-
               Turner to K. Ottaviano – 26 December 2019                          004270
     20.       Excel Spreadsheet of ECP Holdings III and ECP Holdings [Native –   SF004271
               Excel Spreadsheet]
     21.       Confidential SureFunding, LLC Investor Communication Email N.      SF004272-
               Falkenberry to T. Turner & Noteholders                             004276
               – 26 December 2019


                                                                                                                                      4
110333329.v1
                                          Case 20-10953-LSS      Doc 80    Filed 05/11/20   Page 5 of 9


     No.       Name                                                            Bates Number       Deposition       Docket
                                                                                                  Exhibit Number   Number
     22.       Confidential SureFunding, LLC Investor Communication            SF004277-
               Email T. Turner to N. Falkenberry & Noteholders                 004283
               – 26 December 2019
     23.       Confidential SureFunding, LLC Investor Communication – 10       SF004284-
               January 2020                                                    004287
     24.       Confidential SureFunding, LLC Investor Communication – 17       SF004288-
               January 2020                                                    004289
     25.       Confidential SureFunding, LLC Investor Communication – 29       SF004290-
               January 2020                                                    004291
     26.       Confidential SureFunding, LLC Investor Communication – 7        SF004292-
               February 2020                                                   004294
     27.       Confidential SureFunding, LLC Investor Communication – 15       SF004297
               February 2020
     28.       Confidential SureFunding, LLC Investor Communication – 23       SF004298-
               February 2020                                                   004299
     29.       Confidential SureFunding, LLC Investor Communication – 24       SF004300-
               February 2020                                                   004301
     30.       Confidential SureFunding, LLC Investor Communication – 21       SF004302
               March 2020
     31.       Confidential SureFunding,LLC Response to Stephane Carnot – 26   SF004303-
               March 2020                                                      004304
     32.       Confidential SureFunding, LLC Investor Communication – 26       SF004305-
               March 2020                                                      004306
     33.       Confidential SureFunding, LLC Investor Communication – 28       SF004307-
               March 2020                                                      004308


                                                                                                                            5
110333329.v1
                                            Case 20-10953-LSS         Doc 80       Filed 05/11/20   Page 6 of 9


     No.       Name                                                                    Bates Number       Deposition                Docket
                                                                                                          Exhibit Number            Number
     34.       Confidential SureFunding, LLC Investor Communication – 6 April          SF004309-
               2020                                                                    004310
     35.       20054 30B6 Justin Abernathy Corporate Representative Notes              SF006175-
                                                                                       006178
     36.       Selection of SureFunding CRO                                            SF005817-
                                                                                       005818
     37.       Limited Liability Company Agreement, Dated April 13, 2016               SF004314-
                                                                                       004318
     38.       First Amendment to Limited Liability Company Agreement of               SF004320-
               SureFunding, LLC dated April 1, 2020                                    004321
     39.       Notification of Service for Case: A-20-812651-B, Brett Hatton,          SF006183-
               Plaintiff(s) vs. SureFunding, LLC, Defendant(s) for filing Notice of    006184
               Entry of Order – NEOJ (CIV), Envelope Number: 5926910
     40.       Notification of Service for Case: A-20-812651-B, Brett Hatton,          SF006181-
               Plaintiff(s) v. SureFunding, LLC, Defendant(s) for filing Order –       006182
               ORDER (CIV), Envelope Number: 5926412
     41.       Minutes of SureFunding Board Teleconference                             SF006198
     42.       Email from John Palmer to Thomas M. Horan regarding Minutes of          SF006185-
               SureFunding Board Teleconference, with attachment, 1:41 p.m.            006187
               email
     43.       Email from Bren McAneny to Justin Abernathy, Ben Hays, and              SF006188-
               Jason Abernathy regarding Tradepay Master Tracker, dated January        006190
               1, 2020
     44.       Lorna Abernathy Text Messages to Neal Falkenberry                       SF006192-          Falkenberry Exhibit #30
                                                                                       006197


                                                                                                                                             6
110333329.v1
                                           Case 20-10953-LSS        Doc 80       Filed 05/11/20   Page 7 of 9


     No.       Name                                                                  Bates Number       Deposition                  Docket
                                                                                                        Exhibit Number              Number
     45.       Email from J. Abernathy to S. Carnot and D. Graham Regarding          SF006191           Falkenberry Exhibit #41
               Few Questions, September 19, 2019
     46.       Email chain between K. Ottaviano, W. Dorsey, M. Flanagan, G.                             Flanagan Exhibit #3
               Cronin regarding Nevada Receiver Counsel
     47.       Email from G. Cronin to M. Flanagan, K. Ottaviano, and W. Dorsey                         Flanagan Exhibit #4
               regarding SureFunding – Assets and Flow Funds Chart with
               attachment
     48.       Email from W. Dorsey to K. Ottaviano, M. Flanagan, and G. Cronin                         Flanagan Exhibit #8
               regarding A812651 Order Granting Motion for Appointment of
               Receiver Signed with attachment
     49.       LinkedIn – Falkenberry                                                                   Falkenberry Exihbit #2
     50.       Email re Agent Fee and Contingent Management Fee Agreement            SF000806-00807     Falkenberry Exhibit #3
     51.       N. Falkenberry Email re – Introduction for SureFunding Investor                          Falkenberry Exhibit #6
               Reference
     52.       Email chain from N. Falkenberry to S. Freedman forwarding email       SF003995-          Falkenberry Exhibit # 9-A
               to all noteholders, November 5, 2019 regarding SureFunding            003997
               Noteholder’s Group – Last Call
     53.       Email from N. Falkenberry to “undisclosed-recipients” regarding                          Falkenberry Exhibit #10
               Update to SureFunding Noteholders – Attorney Selected
     54.       Confidential SureFunding, LLC Response to N. Falkenberry’s Email                         Falkenberry Exhibit #25
     55.       Declaration of N. Falkenberry to Motion for Appointment of            SF005922-          Falkenberry Exhibit #29
               Receiver                                                              006067
     56.       Payment Charts                                                                           Falkenberry Exhibit #34
     57.       Neal Falkenberry Declaration for Motion to Dismiss and Exhibits                          Falkenberry Exhibit #36     ECF No. 15,
                                                                                                                                    Exhibit 1

                                                                                                                                                  7
110333329.v1
                                            Case 20-10953-LSS       Doc 80     Filed 05/11/20     Page 8 of 9


     No.       Name                                                                  Bates Number       Deposition                Docket
                                                                                                        Exhibit Number            Number
     58.       Email chain as forwarded from S. Carnot to M. Flanagan re                                Falkenberry Exhibit #37
               SureFunding Download with attachment
     59.       SureFunding Activity 2019                                             NF_002129-         Falkenberry Exhibit #40
                                                                                     002132
     60.       Email from J. Abernathy to J. Palmer, J. Abernathy, T. Horan and B.   SF006164-65,
               Hays regarding Updated Engagement Agreement with attachment           SF006199-
                                                                                     006206
     61.       Email from J. Abernathy to J. Palmer, J. Abernathy, C. Stephens, M.   SF006166           Palmer Exhibit #2
               Sweet, T. Horan, and T. Gavin regarding Revised Engagement
               Agreement
     62.       Master Tracker [Native – Excel Spreadsheet]                                              Falkenberry Exhibit #1
     63.       Email chain by and between S. Carnot and J. Abernathy regarding       SF006207-
               SureFunding May Metrics, June 2019                                    006208
     64.       Email chain by and between S. Carnot, J. Abernathy and D.             SF006209-
               Graham, September 2019                                                006210
     65.       SureFunding LLC Wintrust Bank Account Statement, September            SF006267-
               2019, Account Ending x6603                                            006269
     66.       SureFunding LLC Wintrust Bank Account Statement, September            SF006263-
               2019, Account Ending x6148                                            006266
     67.       SureFunding LLC Wintrust Bank Account Statement, September            SF006261-
               2019, Account Ending x1699                                            006262
     68.       SureFunding LLC Wintrust Bank Account Statement, October 2019,        SF003147-
               Account Ending x6603                                                  003150
     69.       SureFunding LLC Wintrust Bank Account Statement, October 2019,        SF003145-
               Account Ending x6148                                                  003146


                                                                                                                                           8
110333329.v1
                                           Case 20-10953-LSS      Doc 80       Filed 05/11/20   Page 9 of 9


     No.       Name                                                                Bates Number       Deposition       Docket
                                                                                                      Exhibit Number   Number
     70.       SureFunding LLC Wintrust Bank Account Statement, October 2019, SF003143-
               Account Ending x1699                                           003144
     71.       SureFunding LLC Motion to Vacate, Alter or Amend Decision for       SF006211-
               Appointment of Receiver and Request for Evidentiary Hearing on      006259
               Order Shortening Time
     72.       Cantor Fitzgerald UCC-1                                             SF006260
     73.       M. Flanagan Deposition Transcript
     74.       N. Falkenberry Deposition Transcript [Volume I]
     75.       N. Falkenberry Deposition Transcript [Volume II]
     76.       Email from T. Gavin from J. Abernathy re: Engagement of Gavin       SF006270-
               Solmonese by SureFunding with attachment                            006273
     77.       T. Gavin scan email with attachment                                 SF006274




                                                                                                                                9
110333329.v1
